Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 4-6, 8, 10-12, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lys et al (US 2005/0063194) in view of Ramey (US 2014/0265934).

As per claim 1 Lys et al depicts in figures 1, 2 & 6 and discloses: A controller 16 & 504  to control semiconductor-based lighting devices 12 & 120 of a display assembly 12 & 120, the lighting devices 12 & 120 being located relative to each other to represent vehicle 40685 { figure 68 } so that the display assembly 12 & 120 displays computer-generated images within a vehicle 40685, the controller 16 & 504 comprising: a power inlet terminal 20 { Figure 6 } adapted to receive electrical power from a vehicle power source 38 { figure 12 & [0123] In an alternative embodiment of the invention, a special power supply module 38 is provided, as depicted in FIG. 12. The power supply module 38 may be disposed on any platform of the light module 100, such as, for example, the platform of the embodiment depicted in FIGS. 4 and 5.  }; a sound input terminal adapted to receive sound command signals { [0504] Other applications include surround sound, in which certain sound data is combined with a signal, which may be a motion picture, music, or video signal. Such surround sound systems are known to those skilled in the art. One such system is disclosed in U.S. Pat. No. 5,708,718 to Ambourn et al., the entire disclosure of which is incorporated by reference herein. Any system for superimposing data onto a signal or combining data with a signal for controlling a device wherein the system is capable of also carrying illumination control information produced by an illumination control driver for controlling an illumination source should be understood to be within the scope of the invention. } from a remote electronic control unit 502 through a vehicle based bus 500;  a command input terminal 3 { [0101] The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16. } adapted to receive display command signals from the remote electronic control unit 502 through the vehicle-based bus 500 { figure 2 }; and electronic circuitry including a computer coupled to the sound input terminal and the command input terminal 3 to receive the sound and display command signals, respectively, and couple to the power inlet terminal 20 to receive the electrical power and supply the electrical power and control data signals multi-colored lighting elements 121,140 & 160 of each lighting device based on the command signals to display the images in the form of pixels and to create a pattern of lights at the front of the assembly { To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) With respect to a pattern of lights which represent celestial bodies, no functional relationship exists between the claimed product, a controller, and the printed matter, a pattern of lights representing celestial bodies.  Therefore, no patentable weight is given to that claimed limitation.} wherein color and amount of light- emitted by each of the lighting devices 12 & 120 is controlled by individually controlling the intensity of light emitted by each of its lighting elements in accordance with an activation scheme for each of the lighting elements { [0096] Referring to FIG. 1, a light module 100 is depicted in block diagram format. The light module 100 includes two components, a processor 16 and an LED system 120, which is depicted in FIG. 1 as an array of light emitting diodes. The term "processor" is used herein to refer to any method or system for processing in response to a signal or data and should be understood to encompass microprocessors, integrated circuits, computer software, computer hardware, electrical circuits, application specific integrated circuits, personal computers, chips, and other devices capable of providing processing functions. The LED system 120 is controlled by the processor 16 to produce controlled illumination. In particular, the processor 16 controls the intensity of different color individual LEDs, semiconductor dies, or the like of the LED system 120 to produce illumination in any color in the spectrum. Instantaneous changes in color, strobing and other effects, more particularly described below, can be produced with light modules such as the light module 100 depicted in FIG. 1. The light module 100 may be made capable of receiving power and data. The light module 100, through the processor 16, may be made to provide the various functions ascribed to the various embodiments of the invention disclosed herein. } and where the sound command signals synchronize brightness levels of the lighting elements to music or sound so that an image is displayed based on the sound command signals. { [0504] Other applications include surround sound, in which certain sound data is combined with a signal, which may be a motion picture, music, or video signal. Such surround sound systems are known to those skilled in the art. One such system is disclosed in U.S. Pat. No. 5,708,718 to Ambourn et al., the entire disclosure of which is incorporated by reference herein. Any system for superimposing data onto a signal or combining data with a signal for controlling a device wherein the system is capable of also carrying illumination control information produced by an illumination control driver for controlling an illumination source should be understood to be within the scope of the invention. } : wherein the computer comprises a microcontroller 16 coupled to the command input terminal to generate the control data signals for use by the control circuits {figure 6}

As per claim 11 Lys et al depicts in figures 1, 2 & 6 and discloses:  A controller 16 & 504 to control sets of semiconductor-based lighting devices 12 & 120 of a display assembly 12 & 120, in a vehicle 40685 ( figure 68 } so that the display assembly 12 & 120 displays computer- generated images, the controller 16 & 504 comprising: a power inlet terminal 20 {figure 6} adapted to receive electrical power from a vehicle power source 38 { figure 12 & [0123] In an alternative embodiment of the invention, a special power supply module 38 is provided, as depicted in FIG. 12. The power supply module 38 may be disposed on any platform of the light module 100, such as, for example, the platform of the embodiment depicted in FIGS. 4 and 5.  }; a command input terminal 3 { [0101] The data line 3 may be connected to pin 18 of processor 16 and may be used to program and dynamically control the processor 16. } adapted to receive display command signals from a remote electronic control unit 502 through a vehicle-based bus 500 {figure 2}; and electronic circuitry including a computer coupled to the terminals to receive the  [0097] The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. In an embodiment of the invention, the control device 504 is a computer, such as a laptop computer. The control data may be in any form suitable for controlling the processor 16 to control the LED system 120. In embodiment of the invention, the control data is formatted according to the DMX-512 protocol, and conventional software for generating DMX-512 instructions is used on a laptop or personal computer as the control device 504 to control the light modules 100. The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions}, lighting elements 121, 140 & 160 of each lighting device based on the command signals to display the images in the form of pixels and to create a pattern of lights at the front of the assembly { To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404) With respect to a pattern of lights which represent celestial bodies, no functional relationship exists between the claimed product, a controller, and the printed matter, a pattern of lights representing celestial bodies.  Therefore, no patentable weight is given to that claimed limitation.} wherein color and amount of light emitted by each of the lighting devices 12 & 120 is controlled by individually controlling the intensity of light emitted by each of its individually addressable lighting elements in accordance with an activation scheme for each of the lighting elements and wherein the controller 16 & 504 is configured to transmit static data indicating state of each lighting device to the remote electronic control unit 502. { {0097] The light modules 100 may receive data over the data connection 500 from a transmitter 502, which may be a conventional transmitter of a communications signal, or may be part of a circuit or network connected to the light module 100. That is, the transmitter 502 should be understood to encompass any device or method for transmitting data to the light module 100. The transmitter 502 may be linked to or be part of a control device 504 that generates control data for controlling the light modules 100. } wherein the computer comprises a microcontroller 16 coupled to the command input terminal to generate the control data signals for use by the control circuits of the lighting devices { figure 6} 

Regarding claims 1 and 11 Lys et al is silent as to: the lighting devices being located relative to each other to represent groups in a vehicle, and the signal traces supplying the control data signals to a control circuit of each lighting device to individually control individually addressable, and displaying computer generated images within a passenger compartment of the vehicle.  With respect to claims 1 and 11 Ramey shows in figures 3 & 5 and discloses in [0037]: Again in FIG. 5, some of the light elements are illustrated as illuminated while others are not; in this example, some of the user-defined light sectors 148 are a closed and filled path 150 and other user-defined light sectors 148 are closed and unfilled paths 152. In addition, while a loop is described above, other shapes may be used. Furthermore, the term loop may include a curved line, one or more angular lines, or combinations of both.  Also see [0036] of Ramey.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the controller of Lys et al with lighting devices being located relative to each other to represent groups in a vehicle, and the signal traces supplying the control data signals to a control circuit of each lighting device to individually control individually addressable, and displaying computer generated images within a passenger compartment of the vehicle as taught by Ramey.  The [0044] of Ramey.

As per claims 1 and 11 Lys et al in [0097] discloses:  The light module 100 may also be provided with memory for storing instructions to control the processor 16, so that the light module 100 may act in stand alone mode according to pre-programmed instructions.  However, regarding claims 1 and 11 Lys et al is silent as to: the electronic circuitry includes a flash memory device connected directly to the microcontroller and configured to store animation data files, the microcontroller being configured to retrieve a desired set of animation data files from the flash memory device based on a display command signal so that a desired animated image is displayed.  With respect to claims 1 and 11:  Official notice is taken of the fact that flash memory is notoriously old and well know in the controller and computer art.  {Note: on page 1, paragraph 4 applicant is in agreement with flash memory being notoriously old and well known.} 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the controller of Lys et al with the electronic circuitry includes a flash memory device connected directly to the microcontroller and configured to store animation data files, the microcontroller being configured to retrieve a desired set of animation data files from the flash memory device based on a display command signal so that a desired animated image is displayed as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively : the electronic circuitry includes a flash memory device connected directly to the microcontroller and configured to store animation data files, the microcontroller being configured to retrieve a desired set of animation data files from the flash memory device based on a display command signal so that a desired animated image is displayed to provide storage for data files without the need for moving parts thereby making the memory more robust against outside forces.

	
As per claims 2 and 12 Lys et al discloses: The controller as claimed in claim 1, wherein the power source is a DC power source. { [0098] A source of DC electrical potential enters light module 100 on pin 180. Pin 180 is electrically connected to the anode end of light emitting diode (LED) sets 120, 140 and 160 to establish a uniform high potential on each anode end. }

As per claims 4 and 14 Lys et al discloses: The controller as claimed in claim 3, wherein the electronic circuitry includes an electrical power converter coupled to the power inlet terminal 20 to provide electrical power having a regulated voltage to each of the lighting devices 12 & 120. {figure 6}

Regarding claims 5 and 15 Lys et al is silent as to: the images represent static scenes.  Regarding claims 6 and 16 Lys et al is silent as to: the images include dynamic or animated images.  With respect to claims 5, 6, 15 and 16 Ramey shows in figures 3 & 5 and discloses in [0036]- [0037]: the images representing static scenes and dynamic or animated images.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have the lighting device of Lys et al display computer generated images representing static scenes and dynamic or animated images as taught by Ramey.  The rationale is as follows: one of [0044] of Ramey.

As per claims 8 and 18 Lys et al discloses: The controller as claimed in claim 1, wherein the internal bus 500 has a daisy chain configuration. { [0121] Thus, a network may be constructed as a daisy chain, if only single nodes are strung together, or as a tree, if two or more nodes are attached to the output of each single node.}

As per claims 10 and 20 Lys et al discloses: The controller as claimed in claim 3, wherein the electronic circuitry includes first and second line level converters, the first converter converting a first voltage of the control data signals from the microcontroller to a second voltage for use by the control circuits of the lighting devices 12 & 120, and the second converter converting the second voltage of the control data signals back to the first voltage. { [0124] The power supply module 38 may further include a boost converter 52. The boost converter takes a low voltage direct current and boosts and cleans it to provide a higher voltage to the DC power input 18 of the circuit 10 of FIG. 6. The boost converter 52 may include an inductor 54, a controller 58, one or more capacitors 60, one or more resistors 62, and one or more diodes 64. The resistors limit the data voltage excursions in the signal to the processor of the circuit 10. The controller 58 may be a conventional controller suitable for boost conversion, such as the LTC1372 controller provided by Linear Technology Corporation. The teachings of the LTC1372 data sheet are incorporated by reference herein. }

As per claim 19 Lys et al discloses: a sound input terminal adapted to receive sound command signals wherein an image is displayed based on the sound command signals. { [0504] Other applications include surround sound, in which certain sound data is combined with a signal, which may be a motion picture, music, or video signal. Such surround sound systems are known to those skilled in the art. One such system is disclosed in U.S. Pat. No. 5,708,718 to Ambourn et al., the entire disclosure of which is incorporated by reference herein. Any system for superimposing data onto a signal or combining data with a signal for controlling a device wherein the system is capable of also carrying illumination control information produced by an illumination control driver for controlling an illumination source should be understood to be within the scope of the invention. }

As per claim 21 Lys et al discloses: A pair of interconnected and synchronized controllers, each of the controllers comprising the controller as claimed in claim 11. { figure 2 }

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.  Applicant contends that rejection in view of the newly amended claims, “taken either alone or in combination with one another” are not taught by the applied prior art.  As stated supra, with respect to the amendments, the newly amended limitation are notoriously old and well known in the art.  Applicant holds that view as well that the newly amended limitation are neither novel nor unobvious, as stated on page 1, in paragraph 4 of the instant remarks:
As is well known in the art, flash memory is a type of constantly-powered nonvolatile memory that can be erased and reprogrammed in units of memory called blocks. Flash memory gets its name because the microchip is organized so that a section of memory cells is erased in a single action or "flash."

Therefore, the applied prior art discloses and teaches the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd